Citation Nr: 1524138	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder (variously diagnosed as arthritis of the acromioclavicular joint, bursitis, and tendonitis, status post rotator cuff tear repair), to include as secondary to the service-connected Reiter's Syndrome, traumatic arthritis of the left leg or back and gout.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   
In March 2011, July 2012, June 2013, and July 2014 the Board remanded this appeal for further development.  The appeal has now been returned to the Board for appellate disposition.  Though the Board regrets the additional delay, unfortunately another remand is required. 

The Veteran was represented by The American Legion from April 2000 to March 2001.  In March 2001 the Veteran appointed AMVETS as his representative.  In May 2001, AMVETS revoked their representation.  No further valid appointment of a representative has been submitted although VA has acted as though the American Legion is the Veteran's representative.  In order to inform the Veteran that he has no current representative and to provide him the opportunity to appoint one, the Board sent a letter to the Veteran on April 28, 2015.  The Veteran did not respond and therefore, the Board will consider the Veteran unrepresented since there is no valid appointment of a current representative in the file.  If the Veteran wishes to be represented while the case is in Remand status or if it returns to the Board, he can appoint a representative of his choosing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The evidence suggests that there are outstanding VA records relevant to the present appeal.  Initially, the Board notes that a November 1985 VA social work note indicated that the Veteran had applied for Social Security Administration (SSA) disability benefits.  It further noted that the Veteran recently received his award letter.  A review of the record reveals that the Veteran's SSA records have not been requested or otherwise associated with the claims file.  As the Veteran has asserted that his left shoulder symptoms existed since service, the Board cannot exclude the possibility that the SSA records may contain evidence relevant to the present appeal.  Therefore, those records must be obtained and associated with the claims file.  

Additionally, in a VA Form 21-4142, received in November 2006, the Veteran requested that VA obtain private treatment records from Sun Coast Medical Clinic dated between 1994 and 2002.  The Board notes that records from Sun Coast Medical, dated from 1994 through 1997, were received 2000 in conjunction with another claim.  However, as those records do not cover the entire timespan identified by the Veteran, VA's duty to assist necessitates that reasonable efforts be made to obtain records for the entire identified period.  

The Board finds that the September 2014 VA examination is inadequate.  Initially, the Board notes that the examination report is confusing to read because the examiner inserted portions of the prior VA examination reports into his report.  Moreover, in rendering his negative opinion, the examiner noted that the Veteran was not seen for left shoulder complaints until December 1987.  That is incorrect.  The Veteran's April 1986 VA examination noted complaints of intermittent left shoulder pain, particularly in cold damp weather.  Accordingly, the Board finds the September 2014 examination report inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based upon an inaccurate factual premise had no probative value.).  Additionally, the examiner did not address the treatise article from Cherry Creek received in February 2011.  The March 2011 remand specifically directed that the examiner should address that potentially favorable evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Lastly, the Board notes letters from Dr. Edwards and Dr. Bello addressing the Veteran's physical disabilities, including reports of joint and shoulder pain.  While the Veteran has not submitted a VA Form 21-4142 for these treatment providers, they are reasonably identified by the record.  To date, the underlying medical records from these providers have not been requested or otherwise obtained.  Accordingly, on remand reasonable efforts should be made to obtain the treatment records from those providers.  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain and associate with the record all VA treatment records and vocational rehabilitation records dated from January 2014 to present. 

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any updated health treatment for his left shoulder.  Thereafter make reasonable efforts to obtain the identified records from Sun Coast Medical Clinic from 1994 to 2002, Dr. Edwards, and Dr. Bello, and any other private provider for which a release is obtained.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  The RO should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Thereafter, scheduled the Veteran for a VA examination to determine the nature and etiology of his left shoulder disability, currently diagnosed as left acromioclavicular arthritis, left shoulder bursitis, and left shoulder tendonitis, status post rotator cuff repair.  The claims file, to include a complete copy of the REMAND, must be made available to the examiner in conjunction with the examination.  All necessary tests must be conducted.  

The examiner is asked to address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left acromioclavicular arthritis began during service, manifested to a compensable degree within one year of his separation from service, or is otherwise etiologically linked to any in-service disease/injury or event.

In rendering the requested opinion, the examiner should address the documented motor vehicle accident in September 1970, the April 1986 VA examination report, and Dr. Anello's December 1987 treatment record. 

b.  Whether it is at least as likely as not that Veteran's currently diagnosed left shoulder bursitis or left shoulder tendonitis, status post rotator cuff repair, began during service, or are otherwise etiologically linked to any in-service disease/injury or event.

In rendering the requested opinion, the examiner should address the documented motor vehicle accident in September 1970, the April 1986 VA examination report, and Dr. Anello's December 1987 treatment record. 

c.  Whether it is at least as likely as not that Veteran's currently diagnosed left shoulder disability, including left acromioclavicular arthritis, left shoulder bursitis, and left shoulder tendonitis, status post rotator cuff repair, was caused by his service-connected Reiter's syndrome with traumatic arthritis of the left leg or back, and gout.

d.  Whether it is at least as likely as not that Veteran's currently diagnosed left shoulder disability, including left acromioclavicular arthritis, left shoulder bursitis, and left shoulder tendonitis, status post rotator cuff repair, was aggravated by (i.e., permanently worsened beyond normal progress) his service-connected Reiter's syndrome with traumatic arthritis of the left leg or back, and gout?

The examiner must consider the Veteran's lay statements regarding the etiology of his left shoulder disorder in forming his medical opinions.

In rendering the requested opinions concerning secondary service connection, the examiner must address the treatise article from Cherry Creek Clinic received in February 2011, stating that while tendonitis is mostly caused by repetitive microtrauma it may be related to systemic disease such as Reiter's syndrome.

If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
5.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




